Citation Nr: 0625153	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder due to asbestos exposure.  

2.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947, from January 1951 to November 1952, and from 
December 1953 to September 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The issue of entitlement to service connection for a 
respiratory disorder due to asbestos exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  Service connection for a respiratory disorder and/or 
cancer due to asbestos exposure was denied in a November 2001 
rating decision.  The veteran did not file a notice of 
disagreement.

2.  Since the prior November 2001 rating decision, which 
denied service connection for a respiratory disorder and/or 
cancer due to asbestos exposure, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
been presented or secured.


CONCLUSION OF LAW

The November 2001 rating decision, which denied entitlement 
to service connection for a respiratory disorder and/or 
cancer due to asbestos exposure is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001. 38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for a 
respiratory disorder and/or cancer due to asbestos exposure 
was previously addressed and denied by the AOJ in November 
2001.  At the time of the prior decision, the record included 
service records, post-service medical records, and statements 
from the veteran.  The evidence was reviewed and service 
connection for a respiratory disorder and/or cancer due to 
asbestos exposure was denied based on a finding that the 
veteran did not have a respiratory disorder and/or cancer in 
service and a respiratory disorder and/or cancer due to 
asbestos exposure was not shown.  No notice of disagreement 
was filed and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision, the record showed no in-
service respiratory disorder and/or cancer and no post-
service respiratory disorder and/or cancer.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a 
respiratory disorder and/or cancer due to asbestos exposure.  
The evidence submitted since the prior final denial in 
November 2001 is new and material.  The impression of a 
January 2003 private computed tomography (CT) scan was 
bilateral calcified and noncalcified pleural plaques 
consistent with prior asbestos exposure.  In a June 2003 VA 
treatment record the examiner opined that the veteran's 
pleural disease was due to asbestos exposure during service.  
The records added cure one of the evidentiary defects and are 
probative of the issue regarding service connection for a 
respiratory disorder and/or cancer due to asbestos exposure, 
and thus, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a respiratory disorder and/or cancer due to 
asbestos exposure is granted.


REMAND

Findings on a private CT scan in January 2003 include 
possible very minimally increased interstitial marking within 
the posterior dependent aspects of both lung bases.  The 
impression was bilateral calcified and noncalcified pleural 
plaques consistent with prior asbestos exposure.  Possible 
mild peripheral subpleural interstitial changes within the 
dependent posterior lung bases were noted.  It was noted that 
asbestosis could not be excluded.  

An April 2003 VA treatment reflects an assessment of likely 
pleural asbestosis, no evidence of coccidioidomycosis.  In 
June 2003, a VA physician opined that the asbestos pleural 
disease was due to exposure in service.  In July 2003, a VA 
examiner stated that the veteran had asbestos pleural plaques 
and did not have asbestosis.  The examiner added that 
asbestosis was an interstitial disease and was diagnosed by 
biopsy, but unlikely when the CT scan did not show 
interstitial lung disease.  A negative or positive chest CT 
scan was noted to be adequate evidence "in court" for 
excluding or confirming the disease.  The examiner added that 
the veteran did not have CT evidence for interstitial lung 
disease, and thus, no evidence for asbestosis.  

To resolve the discrepancy between the July 2005 examiner's 
statement to the effect that the veteran did not have CT 
evidence for interstitial lung disease and the January 2003 
CT scan noting possible mild peripheral subpleural 
interstitial changes within the dependent posterior lung 
bases, additional development is necessary.  

The Board notes that the veteran's personnel file has not 
been associated with the claims filed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran's 
personnel file from the service 
department.  

2.  The AOJ should schedule the veteran 
for a VA pulmonolgy examination.  The 
claims file should be made available for 
review.  All necessary tests should be 
conducted.  The examiner should identify 
the veteran's lung disorder(s).  Is any 
identified disorder consistent with 
asbestos exposure?  Is there any 
disability associated with the pleural 
plaques?  If the pleural plaques do not 
result in any disability, the examiner 
should so state.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


